

Exhibit 10.4


SUMMARY OF SUPPLEMENTAL PENSION PLAN OF PHILIP MORRIS IN SWITZERLAND


Supplemental Pension Plan of Philip Morris in Switzerland
Plan Summary


Overview:
The supplemental plan is a non-qualified plan that provides retirement,
disability and death benefits to executives whose benefits would otherwise be
limited by the compensation cap under the Swiss social security legislation. The
purpose of this plan is to provide an employee with the same benefits the
employee would have been entitled to receive from the Philip Morris Pension Fund
in Switzerland (Main plan and IC pension plan) without taking into consideration
the cap, and it is not intended to otherwise increase the benefits promised
under the Pension Fund.
 
 
Eligible population:
Swiss-based employees either in salary band D or above or with Main plan
pensionable earnings in excess of the salary limit described in article 79c of
the Federal Law on Occupational Retirement, Survivors’ and Disability Pension
Plans (LPP), currently CHF 842’400.- per year.
 
 
Benefits:
Benefits from the supplemental plan are generally equal to:
- the benefits from the Pension Fund without taking into account the salary cap
- less the benefits entitlement from the Pension Fund
- less the unpaid personal contribution due to the salary cap.
 
 
Employee contribution:
None.
 
 
Company contribution:
100% funded by the company under a non-qualified trust arrangement (separate
legal entity).
 
 
Time and form of payment:
Lump sum payment, generally at retirement, disability, death or termination of
employment, if the plan’s Board of Trustees determines in its sole discretion
that the employee is entitled to benefits from the supplemental plan.
 
 
Tax impact:
Benefits are taxable to the employee and subject to social security deductions
upon distribution. Tax and social security gross-up will be applied.




